Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 14, 2021

The Court of Appeals hereby passes the following order:

A21A1207. IRVING A. HARNED, JR. v. PIEDMONT HEALTHCARE
    FOUNDATION, INC. et al.

      Acting pro se, Irving Harned, Jr., filed a civil action against Piedmont
Healthcare Foundation, Inc., and others in October 2020.1 In January and February
2021, Harned filed two motions to disqualify the trial judge assigned to the case,
alleging the judge was biased. The trial court denied the motions, and Harned filed
this direct appeal from the denial of his “Second Motion to Disqualify[].” Piedmont
Healthcare Foundation has filed a motion to dismiss this appeal. We lack jurisdiction.
      Because the trial court’s order appears to be an interlocutory ruling, Harned
was required to comply with the interlocutory appeal procedure set forth in OCGA
§ 5-6-34 (b) to obtain appellate review at this juncture. See Duke v. State, 306 Ga.
171, 172 (1) (829 SE2d 348) (2019); In re Booker, 186 Ga. App. 614 (367 SE2d 850)
(1988) (appeal from an order denying a motion to recuse requires an application for
interlocutory review). Pursuant to OCGA § 5-6-34 (b), an applicant for interlocutory
appeal must obtain a certificate of immediate review from the trial court within ten
days of entry of the order to be appealed and file an application for interlocutory
appeal in this Court within ten days of entry of the certificate. In light of Harned’s
failure to comply with the interlocutory appeal procedure, we are without jurisdiction

      1
         The cause of action upon which this lawsuit is based is not clear from the
record, as the complaint is not included. We note that this Court dismissed Harned’s
prior appeal from the trial court’s judgment dismissing a negligence and fraud action
he filed against the same defendants. Case No. A20A0901 (appeal dismissed October
5, 2020).
to consider this matter. See Duke, 306 Ga. at 186 (4); In re Booker, 186 Ga. App. at
614.
       Accordingly, Piedmont Healthcare Foundation’s motion to dismiss is hereby
GRANTED and this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/14/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.